DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 7 October 2020.  
Claims 1-3 are currently pending and have been examined. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7 October 2020 and 22 March 2021 have been considered by the examiner and the initialed copies of the IDSs are hereby attached.  
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a transmission section which” in claim 3, structural support can be found in at least ¶42
“a reception section which” in claim 3, structural support can be found in at least ¶42
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said detection region” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “predetermined detection region” in line 2.  However, it is unclear if “said detection region” is the same as said “predetermined detection region”.  
Claim 1 recites “said detection regions” in line 41.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “said threshold distance” in line 39-40.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “predetermined threshold distance” in line 2.  However, it is unclear if “said threshold distance” is the same as said “predetermined threshold distance”.  
Claim 1 recites “a distance” in lines 14-15, lines 20-21, and line 43.  It is unclear if the distance recited in each of these lines are the same or different distance.  Further, claim 2 also recites “a distance” in line 10 and line 20.  It is unclear if the distance recited in line 20 is the same distance as that recited in claim 10 and still further whether the distance is the same as that recited in claim 1.  
Claim 2 recites “a minimum value of a distance” in line 10.  Claim 2 depends from claim 1 and claim 1 also recites “a minimum value of a distance in lines 20-21. It is unclear if the minimum value of a distance in claim 2 as that recited in claim 1.
Claim 2 recites “said clearance distance” in line 13. There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 1 recites “predetermined clearance distance” in line 22.  However, it is unclear if “said clearance distance” is the same as said “predetermined clearance distance”.  
Claim 2 recites “said detection region” in line 3.  The examiner notes that claim 1 recites “predetermined detection region” in line 2.  However, it is unclear if “said detection region” of claim 2 is the same as said “predetermined detection region” or “said detection regions” or “said detection region” of claim 1. 
Claim 1 and 3 recited “present position”.  The specification indicates that the present position is the current position of the vehicle (see instant application ¶2).  However, claims 1 and 2 define certain elements (specific direction, reference line, etc.) based on the present position of the vehicle.  For example, in claim 1, “said specific direction is one of a right direction and a left direction and is a direction in which said target parking position is present with respect to said vehicle located at said present position” and in claim 2 “said reference line is a straight line which is parallel to said longitudinal direction of said vehicle located at said present position”.  The examiner notes that the present position moves as the vehicle moves and thus, it is not clear how these elements may be defined by the present position.  For example, it is not clear how is the reference line is parallel to the longitudinal direction of the vehicle at said present position when the vehicle has moved toward the target parking position.  Perhaps the applicant intended for the present position to be the starting position from which the vehicle begins the backwards motion.  
Claims 2 and 3 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariua-shi (US PG Pub. 20170028914 hereinafter “Kariua-shi”).
Regarding claim 1, Kariua-shi discloses a parking assistance apparatus comprising: 
an object detection sensor device configured to detect an object that is present in a predetermined detection region with respect to a vehicle, said detection region including at least a part of a side area of said vehicle (see at least Kariua-shi ¶38, “As illustrated in FIGS. 1 and 2, for example, four distance measuring units 16a to 16d and eight distance measuring units 17a to 17h which are a plurality of distance measuring units 16 and 17 are provided on the vehicle body 2. For example, the distance measuring units 16 and 17 are sonars that emit ultrasonic waves and capture reflected waves. A sonar is also referred to as a sonar sensor or an ultrasonic detector. The ECU 14 is capable of identifying the presence of an object such as an obstacle positioned around the vehicle 1…That is, the distance measuring units 16 and 17 are examples of a detection unit that detects objects…The distance measuring units 16 are used to detect objects besides the vehicle 1”); 
a control unit implemented by at least one programmed processor and configured to (see at least Kariua-shi Figure 4, ECU 14  and ¶42 “The CPU 14a is capable of executing various computational processes and controls such as the processing of images displayed on the display devices 8 and 12, the determination of a movement target position of the vehicle 1, the computing of a movement route of the vehicle 1, a determination as to whether or not the vehicle 1 interferes with an object, automatic control of the vehicle 1, and the releasing of automatic control. The CPU 14a is capable of reading a program installed and stored in a non-volatile storage device such as the ROM 14b, and executing calculations according to the program.”) : 
obtain a target travelling route from a present position of said vehicle to a target parking position (see at least Kariua-shi ¶66 “First, the movement route determination unit 144 determines a first movement route RTP1 from an initial position P1 when a parking assistance control process of the vehicle 1 is started, to a target parking position P3 via a reverse turning position P2. The initial position P1 is an example of the position of the vehicle”); 
execute a travelling assistance processing for controlling at least a steering angle of said vehicle such that said vehicle moves along said target travelling route (see at least Kariua-shi ¶69 “First, the ECU 14 serves as the movement control unit 145 to start an automatic steering mode in which automatic steering is performed, so as to control each part of the vehicle 1 such that the vehicle 1 moves to the target parking position P3 of the movement target area 200 along the first movement route RTP1 (S111)”); and 
execute a predetermined collision avoidance processing when an object regarded as an obstacle is detected by said object detection sensor device while said travelling assistance processing is being executed wherein a distance between said object regarded as said obstacle and said vehicle is smaller than a predetermined threshold distance (see at least Kariua-shi ¶¶75 and 77 “ FIG. 10 is a plan view illustrating the detection of an undetected obstacle in the embodiment…The obstacle 303 is an obstacle that has not initially been detected by the detection unit 141 (S11)… An end portion of the obstacle 303 in a forward and rearward direction Z is positioned further away from the vehicle 1 than end portions of the other vehicles 301 and 302 in the forward and rearward direction Z. The forward and rearward direction Z is an example of a second direction, and is a direction perpendicular to the lateral direction X. The distance measuring units 16a and 16d may have difficulty detecting a relatively small obstacle and an obstacle positioned far away therefrom. For this reason, the obstacle 303 has not been detected during the detection of available parking areas in S11.”
wherein said control unit is configured to: 
obtain said target travelling route such that said target travelling route includes a backward section and a forward section (see at least Kariua-shi Figure 13,  ¶ 90 “The second movement route RTP2 is formed such that the driver drives the vehicle 1 forward toward the reverse turning position P5 of the steering wheel (the steering section 4) while slightly turning the steering wheel (the steering section 4) left, stops the vehicle 1 by pressing the brakes (the brake operation section 6) at the reverse turning position P5, changes a gear position to a reverse position, and turns the steering wheel (the steering section 4) left toward the target parking position P3.); 
said backward section being a section along which said vehicle is made to move backward to reach said target parking position (see at least Kariua-shi Figure 13, ¶ 90, as cited above wherein the vehicle moves from P5 to P3 backward); 
said forward section being a section along which said vehicle is made to move forward to reach a reverse position that is a start point of said backward section (see at least Kariua-shi Figure 13 and ¶90, as cited above, where vehicle moves forward from P4 to P5); 
said specific region being a region on a specific direction side of a specific line with respect to said vehicle located at said target parking position and on said specific direction side of a sum set region with respect to said vehicle while said vehicle is moving along said forward section (see at least Kariua-shi Figure 13, wherein in one example the specific line may be the right most vertical line of box 311 in the z direction.  This region is seen in at least Kariua-shi Figure 13 and is the region outside the sensing area as described in Figure 7 and on the side of the car closest to the target parking position ); 
and wherein, 
said specific direction is one of a right direction and a left direction and is a direction in which said target parking position is present with respect to said vehicle located at said present position (see at least Kariua-shi see at least Figure 13, wherein the specific direction is the direction associated with the target parking spot 200, left side of car); 
said specific line is a straight line which is parallel to a longitudinal direction of said vehicle located at said target parking position and is on said specific direction side with respect to said vehicle located at said target parking position (see at least Kariua-shi Figure 13 wherein in one example it may be the right most vertical line of box 311 in the z direction.)
wherein a distance between said specific line and said vehicle located at said target parking position is equal to said threshold distance (see at least Kariua-shi Figure 13, the space in the x direction between box 200 and 311).  
said sum set region is a set of said detection regions, each being present on said specific direction side of said vehicle while the vehicle moves along said forward section (see at least Kariua-shi Figure 7 and sensor detection unit 16a, 16d and ¶ 54s illustrated in FIG. 6, first, the ECU 14 detects available parking areas (detects obstacles) (S11). FIG. 7 is a plan view illustrating the detection of available parking areas in the embodiment. As illustrated in FIG. 7, the distance measuring units 16a to 16d calculate the distances to obstacles such as other vehicles 301 and 302 at predetermined sampling timings, and output the calculated distances as data that corresponds to reflective portions S (each of which is an aggregation of reflection points Ps at which sound waves or the like are reflected) of the obstacles.”).

Kariua-shi does not explicitly disclose the minimum value of a distance between said vehicle and a specific region is larger than a predetermined clearance distance while said vehicle moves along said backward section. However, the examiner notes that the specific region is the region on the specific direction side of a specific line with respect to the vehicle located in the target parking position on the parking side as defined later in the claim.  This region is seen in at least Kariua-shi Figure 13 and is the region outside the sensing area to the left of the driver’s side.  Further, the examiner notes that Applicant describes the clearance distance as “0”, see instance application at ¶103 and therefore, any distance between said vehicle and specific region is greater than 0 when it does not collide with the obstacle and as shown in Figure 13.  Kariua-shi discloses where RTP2 avoids collision with the obstacle and thus teaches providing a minimum value of a distance greater than the predetermined clearance distance.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the minimum value of a distance between said vehicle of Kariua-shi and the specific region is larger than a predetermined clearance distance to avoid collision with the obstacle 303.
 Regarding claim 2, Kariua-shi discloses the parking assistance apparatus according to claim 1, wherein 
said object detection sensor device is configured such that said detection region extends laterally from said vehicle to a position that is a predetermined detection distance laterally away from said vehicle(see at least Kariua-shi see Figure 7 , 16a and 16d, ¶ 54 “As illustrated in FIG. 7, the distance measuring units 16a to 16d calculate the distances to obstacles such as other vehicles 301 and 302 at predetermined sampling timings, and output the calculated distances as data that corresponds to reflective portions S (each of which is an aggregation of reflection points Ps at which sound waves or the like are reflected) of the obstacles.;) : and 
said control unit (ECU 14, see Figure 4) is configured to obtain said target travelling route such that: 
a yaw angle differential does not increase while said vehicle moves along said forward section, said yaw angle differential does not increase while said vehicle moves along said backward section (see at least Kariua-shi Figure 13 and ¶90, as cited above, where vehicle moves forward from P4 to P5 and backwards from P5 to P3, the examiner notes that the yaw angle differential does not increase as defined later in the claim as it does not go beyond 90 degrees); 
 a minimum value of a distance between said vehicle and an intersection point between said specific line and a reference line is larger than said clearance distance while said vehicle moves along said backward section (see at least Kariua-shi, see at least Kariua-shi Figure 13 wherein in one example the specific line may be the right most vertical line of box 311 in the z direction and the reference line is a line in the x direction from the uppermost portion of object 303 (i.e. where point Ps is located));
said yaw angle differential is a magnitude of difference between a yaw angle of said vehicle and said yaw angle of said vehicle located at said target parking position (see at least Kariua-shi ¶, the examiner notes that the Applicant defines the yaw angle with respect to the vehicle located in the target parking position and therefore, as described by the applicant the yaw angle cannot be more than a 90 degree angle from the present position”); and 
said reference line is a straight line which is parallel to said longitudinal direction of said vehicle located at said present position and is on said specific direction side of said vehicle located at said present position (see at least Kariua-shi Figure 13 wherein the reference line is a line in the x direction between the top most line in the x direction of box 311 and the uppermost portion of object 303 (i.e. where point Ps is located).  As shown in Figure 7, wherein the reflection waves reach Ps but do not reach obstacle 303 and further explained in ¶77 “The distance measuring units 16a and 16d may have difficulty detecting a relatively small obstacle and an obstacle positioned far away therefrom. For this reason, the obstacle 303 has not been detected during the detection of available parking areas in S11.”).
wherein a distance between said reference line and said vehicle located at said present position is equal to said detection distance (see at least Kariua-shi see Figure 7 wherein the reflection waves reach Ps but do not reach obstacle 303, and wherein the examiner interprets wherein the reference line is a line in the x direction between the top most line in the x direction of box 311 and the uppermost portion of object 303 (i.e. where point Ps is located).   
Regarding claim 3, Kariua-shi discloses the parking assistance apparatus according to claim 1, wherein 
said object detection sensor device is mounted on a vehicle body of said vehicle  (see at least Kariua-shi Figure 1 and 2, 16a , 16d); and comprises 
a transmission section which transmits an electromagnetic wave or a sonic wave as a transmission wave to the side of said vehicle (see at least Kariua-shi ¶,. “As illustrated in FIG. 7, the distance measuring units 16a to 16d calculate the distances to obstacles such as other vehicles 301 and 302 at predetermined sampling timings, and output the calculated distances as data that corresponds to reflective portions S (each of which is an aggregation of reflection points Ps at which sound waves or the like are reflected) of the obstacles”  and ¶58 “sound waves or the like emitted by the distance measuring units 16a and 16d are reflected by a plurality of the reflection points P of each of the other vehicles 301 and 302”.; and 
a reception section which receives a reflection wave generated by reflection of said transmission wave at said object present in said detection region(see at least Kariua-shi ¶58 The distance measuring units 16a to 16d calculate the distances to the other vehicles 301 and 302 based on the sound waves or the like reflected by the reflection points Ps” and ¶ 59 “The ECU 14 serving as the detection unit 141 detects the other vehicles 301 and 302 based on data output from the distance measuring units 16a and 16d. If described in detail, the detection unit 141 detects the other vehicle 301 based on data corresponding to the reflective portion S which is an aggregation of the plurality of reflection points Ps on the other vehicle 301. In addition, the detection unit 141 detects the other vehicle 302 based on data corresponding to the reflective portion S which is an aggregation of the plurality of reflection points Ps on the other vehicle 302.,”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US Patent No. 11,180,135) and Sannado et al. (US PG Pub. 2015/0367845 disclose parking assistance method and apparatus that have a backward and forward component and consider obstacle detection.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662